Name: 94/32/EC: Commission Decision of 7 January 1994 approving the annual programme of measures submitted by the Greek Government in 1993 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  economic analysis;  agricultural policy;  EU institutions and European civil service;  agricultural structures and production
 Date Published: 1994-01-26

 Avis juridique important|31994D003294/32/EC: Commission Decision of 7 January 1994 approving the annual programme of measures submitted by the Greek Government in 1993 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) Official Journal L 021 , 26/01/1994 P. 0019 - 0019COMMISSION DECISION of 7 January 1994 approving the annual programme of measures submitted by the Greek Government in 1993 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) (94/32/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 85/360/EEC of 16 July 1985 concerning the restructuring of the system of agricultural surveys in Greece (1), as last amended by Decision 92/582/EEC (2), and in particular Article 4 thereof, Whereas, according to Article 4 (1) of the aforementioned Decision, the Greek Government presented the annual programme of measures which comprises: - the report on the experience gained during the implementation of the programme of the previous year (1992), - the programme of measures planned for the following year (1994); Whereas the programme submitted is such as to attain the objectives of organizing in Greece a system of surveys on agricultural matters which will satisfy Community requirements in respect of statistical information in this field; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The annual programme of measures submitted in 1993 by the Greek Government is approved. Article 2 This Decision is addressed to the Greek Republic. Done at Brussels, 7 January 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 191, 23. 7. 1985, p. 53. (2) OJ No L 394, 31. 12. 1992, p. 28.